Citation Nr: 1749947	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 21, 2013, and in excess of 70 percent on and after that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 25, 2009. 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In March 2015, the Board issued a decision granting a 50 percent initial rating for PTSD and a 70 percent rating effective from August 21, 2013, and denying entitlement to a TDIU rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted the parties' joint motion for partial remand, (JMR) partially vacating the March 2015 Board decision, and remanding the case to the Board for action consistent with the JMR.  Specifically, the parties agreed that the Board failed to provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the next higher rating despite evidence of symptomatology consistent with the next higher ratings.  Entitlement to TDIU was determined to be intimately connected with the pending claims for higher ratings.

In a May 2016 decision, the Board denied entitlement to an initial rating higher than 50 percent prior to August 21, 2013; and to a rating of 70 percent on and after that date for service-connected PTSD.  The issue of entitlement to a TDIU was remanded for further development.  The May 2016 decision was also appealed to the Court.  In June 2017, the Court again granted a partial JMR in which the parties agreed that the Board failed to adequately address evidence of record indicating the Veteran may be entitled to a higher disability rating for PTSD.  The parties also agreed the Board erred in adjudicating entitlement to higher ratings for PTSD while also remanding the issue of entitlement to a TDIU for further development when any evidentiary development regarding the impact of the Veteran's PTSD on his ability to work would be relevant to the schedular analysis for the PTSD rating. 

After the May 2016 Board remand, the RO granted entitlement to a TDIU due to the Veteran's service-connected PTSD.  That represents a full grant as to that issue sought on appeal.  The matter is again before the Board for action consistent with the parties' JMR.


FINDINGS OF FACT

1.  Prior to March 1, 2011, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

2.  Resolving reasonable doubt in the Veteran's favor, on and after March 1, 2011 the Veteran's PTSD symptoms have produced total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a 100 percent evaluation for PTSD, effective on and after March 1, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Increased Ratings: PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).
	
For an appeal of an initial disability rating, a veteran's entire medical history is to be considered. Fenderson v. West, 12 Vet. App. 119 (1999). When a claimant disagrees with an initially assigned disability rating, the Board must consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings." Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the Veteran seeks a rating greater than 50 and 70 percent for his service connected PTSD.  This disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

An August 2004 physical assessment provided by the SSA documented the Veteran was divorced and had three children.  He last worked as a truck driver April 2004, and was independent with his activities of daily living.

In a May 2005 function report, the Veteran reported daily activities of taking his son to school, doing household chores, paying bills, shopping, television, and physical therapy three times a week.  Socially, he reported going to the movies and going out to dinner twice a month, and going to church once or twice a month.  He reported that sometimes he did not handle stress well.  A November 25, 2009 progress note from Dr. C, the Veteran's psychologist from the Vet Center, stated that the Veteran did not have suicidal or homicidal ideation.  Dr. C described the Veteran as quiet and attentive during class.  On December 29, 2009, Dr. C noted that after 4 group PTSD classes, the Veteran had inconsistent attendance and was aloof and disconnected from classmates.

In December 2009, the Veteran wrote that he had not slept well in 20 years.  He reported irritability and difficulty maintaining relationships.  He reported having difficulty with bosses and coworkers, and that he was once fired for insubordination.

During a January 13, 2010 group class, Dr. C described the Veteran as an active participant who asked questions about antianxiety and antipsychotic medication.  In a January 27, 2010 progress note, Dr. C noted that, although the Veteran had graduated from his PTSD classes, he wanted to take classes during the next semester to complete his coursework.  On February 3, 2010, Dr. C stated that the Veteran's class attendance had become more regular and he expressed his feeling that the classes were beneficial.  During a recent family road trip in which he unexpectedly had to share a car with his son, the Veteran reported conflict and tension that resulted in a police presence.  Dr. C noted that his son abused substances and stated the Veteran avoided a physical altercation with his son.  He was also noted to have a fiancée in Brazil he planned to visit.  Dr. C remarked that he was oblivious to the obvious pitfalls of online relationships.

On March 24, 2010, the Veteran reported having a physical altercation with his son after he returned from a trip to find his house in disarray.  The Veteran agreed to give his son notice that he had to move out and to file a Protection from Abuse order to prevent the son from returning to the property.  The Veteran declined an impatient stay at the Coatesville VAMC to work on his coping skills and relationship with his son.  Though the Veteran had not threatened to injure or kill his son, Dr. C. described his actions as menacing.  She also noted that it was the Veteran's safety that was most at risk.  In a March 31, 2010 progress note, Dr. C. documented that the Veteran had not filed an order or asked his son to leave as planned.  He thought of ways to help him, but hoped that the legal system would address the problem.  During a March 31, 2010 group PTSD class, the Veteran shared about his new relationship with his fiancée and reported he told her about his Vietnam experience.  On April 7, 2010, Dr. C. noted that, when discussing his son's upcoming court date for substance abuse, the Veteran's hyper-arousal symptoms of PTSD were shown by his anger at authority figures and a legal system he felt was unjust. 

The Veteran underwent a VA examination in May 2010.  The examiner documented that the Veteran had avoidance behaviors of feeling suspicious and "pinned" when in large crowds, and a reduced interest in significant social activities.  He did report occasionally going out to dinner with family and friends, having some hobbies, and maintaining close contact with relatives.  The Veteran also had symptoms of chronic arousal such as chronic insomnia, and he only reported sleeping 3 1/2 hours per night.  He also had chronic irritability with a low frustration threshold and occasional outbursts of anger.  The Veteran worried about getting into arguments and other difficulties because of his inability to control his irritability and temper.  The Veteran's also had an exaggerated startle response.  The Veteran denied extended periods of depressed symptoms.  Overall, the Veteran had intense symptoms related to re-experiencing the stressor of Vietnam, moderate symptoms related to increased arousal, and mild avoidance behavior symptoms.  

The Veteran gave a history of working for 34 years as a longshoreman until he retired in April 2004 due to an on the job injury.  He denied that his psychiatric symptoms were a primary reason for his inability to work.  The Veteran was twice divorced and had three children, and one of his sons had schizophrenia.  Mental status examination showed the Veteran to be friendly, informative, neatly dressed, and well-groomed.  He was fully oriented and his memory was intact.  He had no difficulties with the activities of daily living.  His cognitive and intellectual functioning was in the average range.  His mood was mildly depressed and he had a high level of anxiety during the interview.  The Veteran denied suicidal or homicidal ideations, and had no complaints related to energy levels or motivation.  The Veteran had a very high level of irritability that was difficult to control.  His insight and judgment were good.  The diagnosis was severe PTSD.  A GAF score of 52 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In an August 2, 2010 progress note, Dr. C noted that the Veteran had a motto of "it's my way or the highway" which had caused problems.  The Veteran reported resistance to changing his behavior to suit his new fiancée who was coming to live with him.  In a September 23, 2010 progress note, the Veteran reported worrying about his mentally ill son and the irresponsibility of his other son who continued to abuse substances.  The Veteran also reported that his daughter had not been in regular contact with him, but he wished to walk her down the aisle and he gave her money for her upcoming wedding.  Dr. C noted that though the Veteran tried to be an involved father, he had become enmeshed in difficulties.  His family relationships were described as chaotic.  An October 20, 2010 progress note states that the Veteran reported worry about his sick dog and that his son was living with him again after being evicted.  He also informed Dr. C. that he cried during a hearing for his mentally ill son and admitted he felt hopeless and helpless.  Dr. C noted that the Veteran ignored his own financial needs to help others.

A November 16, 2010 progress note stated that the Veteran reported "feeling good" as he had been to a craft show and wellness center.  In a November 23, 2010 progress note, the Veteran stated that he had set limits with his girlfriend as he had a history of trying to help everyone.  He reported that she felt he was too distant.  A December 7, 2010 treatment record noted that the Veteran reported difficulty with holiday crowds at the mall.  Though he was provoked by someone beeping at him in a parking lot, he walked away.  During a holiday open house on December 10, 2010, the Veteran was observed engaging in activities and socializing with peers and staff.  In a February 8, 2011 group class, the Veteran reported that he forced himself to go out in order to prevent a downward spiral of isolation.  He also shared that he used motivational tapes to cope with stress during a February 15, 2011 group class.  

A March 1, 2011 progress note detailed that the Veteran had become involved in a recent altercation with his son that drew police involvement after his son made threats.  He also stated that he had "semi-broken up" with his girlfriend. 

In a March 30, 2011 letter, Dr. C wrote that the Veteran received treatment for PTSD since February 3, 2010.  He reported the Veteran had severe hyper-arousal symptoms including irritable mood, difficulty concentrating, hyper-vigilance, and a hyper-startle response.  Dr. C noted that the Veteran had sleep difficulties and partly attributed this issue to threats made by the Veteran's son to kill him and worry over his children's mental health.  The Veteran's personal relationships were chaotic and unmanageable.  Dr. C also stated that unlike a typical Vietnam veteran who felt cohesive with other members of the psychoeducational class, the Veteran was distant from other members.  His PTSD affected his social life by preventing him from sustaining loving relationships.  In addition to his two divorces, the Veteran had ongoing hostilities in his family relationships and in his relationship with his partner; he only demonstrated empathy and connectedness with his pets.  Dr. C opined that his PTSD symptoms significantly impaired his occupational and social functioning.  In regards to the Veteran's employment, Dr. C opined that though the Veteran left work because of a physical injury, his PTSD was what ultimately interfered with his ability to sustain employment as his hyper-arousal symptoms made him unemployable.

The Veteran reported using a motivational DVD to feel uplifted during a March 2011 Vet Center class, and an April 7, 2011 progress note indicated that the Veteran took a yoga class.  In a July 14, 2011 progress note, Dr. C opined that the Veteran was becoming more aware of his contribution to chaotic relationships and was ready to create boundaries.  An August 11, 2011 progress note stated that the Veteran had difficulty with recall, but was able to tolerate the discomfort.  On October 24, 2011, the Veteran reported to Dr. C that his brother unexpectedly came to the Veteran's house after being diagnosed with cancer.  The Veteran tried to suggest alternative treatment and expressed that he did not want to fall out of touch with him.  A December 16, 2011 progress note stated that the Veteran was observed enjoying himself at an open house while socializing with other Veterans and staff.  The Veteran was noted to have broken up with his girlfriend from Brazil in a December 23, 2011 treatment note because he felt she was using him.  It also noted that he had adequate problem-solving skills and cognitive resources.

In a January 20, 2012 progress note, Dr. C observed that the Veteran was no longer playing the victim and had realized that he was a valued family member.  He had assumed the care of his half-brother while mediating with his other siblings and step-father.  During a February 24, 2012 individual visit, the Veteran reported that he was an active member of the Masons and enjoyed socializing and attending meetings.  In addition, he planned to start a small business selling wellness products.  A June 8, 2012 progress note detailed that in the role of the full-time caregiver for his brother who had a stroke; the Veteran prepared his meals and made the financial and logistical arrangements for his care.  Dr. C described him as generous and thoughtful in doing so.  He had also had a dispute with his neighbors regarding his substance-abusing son which led to police involvement.  During an August 14, 2012 phone call to determine his status, Dr. C described the Veteran as upbeat and positive.  On August 17, 2012, Dr. C noted that his PTSD symptoms were manageable and that he had made progress with a decrease in caregiver fatigue and a reduction in the chaos of his household.  She documented that he was sleeping better and his overall health had improved. 

On September 28, 2012, Dr. C. noted that he had a chaotic family situation as he was helping his son with his relationship problems and assisting in the disposition of his late brother's property.  An October 2012 progress note documented the Veteran continued to be embroiled in family crises.  In a December 2012 closing note, Dr. C wrote that the Veteran had attended 38 individual therapy sessions and 98 group therapy sessions, but still engaged in behaviors that demonstrated difficulty maintaining healthy relationships.  At the time, the Veteran continued to care for his brother's widow, his disabled brother, his schizophrenic son, and a drug-abusing son.  She described him as an overburdened caregiver.

At an August 2013 VA examination, the Veteran was noted to attend to his hygiene.  He denied suicidal or homicidal ideation.  Since his May 2010 VA examination, the Veteran had not engaged in illicit drug use and drank 1 to 2 drinks a few times a year at social events.  The examiner documented that the Veteran experienced symptoms of anxiety and chronic sleep impairment.  He had a prescription medicine for sleep from his primary physician.  The Veteran reported that he dreamt of Vietnam 2 to 3 times per year.  He slept 6 hours a night, had difficulty staying asleep, and had intrusive thoughts and memories.  He avoided crowds, big events, combat movies, and the subject of Vietnam.  The examiner remarked that he had symptoms of hypervigilance and an exaggerated startle response.  The examiner also described the Veteran as experiencing irritability/anger.  The examiner observed that the Veteran had an intensely angry affect with restricted range (e.g., unable to have loving feelings).  The Veteran reported being angered by news regarding the current wars.  He had a history of physical altercations with his 23 year old son that would be preceded by arguments or threats made by his son.  The Veteran also reported an incident that involved him chasing down another car after the driver almost led him to have an accident.  He stated that when the other driver exited his car to confront him, the Veteran resisted engaging the driver and instead drove to the police station to report the incident. 

The examiner additionally marked that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  The Veteran informed the VA examiner that in his 34 year job period of working as a longshoreman, he worked for different employers day to day.  The Veteran also stated that he retired as a result of a work injury.  At work, the Veteran would walk off jobs if he felt something was not right.  He reported that he would speak his mind to authority figures including his supervisors and police officers.  The examiner documented the Veteran's inability to take orders well, especially from bosses who yelled or condescended to him.  He included these issues among the current impairments that would affect occupational functioning.  The Veteran got along with some of his coworkers and was able to concentrate enough to do his job.  The examiner marked that the Veteran had difficulty concentrating, and the Veteran reported difficulty focusing his attention to read. 

In regards to the Veteran's personal relationships, he was not close to his adult children and described himself as cold to them.  He had difficulty getting along with one of his sons and described a period when his daughter did not talk to him for 2 years.  He explained that he had questioned his daughter about missing a flight for the honeymoon paid for by the Veteran.  His other son lived out of state receiving treatment for mental problems.  He was able to express emotion by crying at funerals and telling his daughter and out of state son that he loved them.  The Veteran had few friends and, after reporting that he was currently "kind of in a relationship" for 8 months, he stated that he did not have long lasting relationships with women.  A GAF score of 51 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran was found capable of managing his financial affairs.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 

In a July 2014 Disability Benefits Questionnaire (DBQ), Dr. C stated that the Veteran had total occupational and social impairment.  His affect was flattened, and he displayed circumstantial, circumlocutory, or stereotyped speech.  After 30 years sobriety, the Veteran had resumed his use of marijuana.  Dr. C also found evidence of grossly inappropriate behavior and determined his psychosocial and environmental problems as including the war in Iraq, a family conflict that had been heightened by a death in family, and the fact that his son did not take his psychotropic medication while visiting.  Dr. C noted that the family conflict stemmed from him helping his sister-in-law handle the affairs of his brother who died in September 2012.  It was documented that the Veteran was arrested for disorderly conduct by a SWAT team when his mentally unstable son was caught selling and using drugs.  Dr. C noted that the Veteran had been homicidal and that the Veteran threatened SWAT team members stating that the next time, it wouldn't be so easy to get him out.  Dr. C found that the Veteran's PTSD included symptoms of a depressed mood, anxiety, and suspiciousness.  Since the last examination, the Veteran had not worked and could not sustain normal job-related stress.  He experienced a chronic sleep impairment, taking a muscle relaxer to sleep, and near-continuous panic or depression affecting the ability to function.  He also had impaired judgment and abstract thinking. Dr. C additionally marked that the symptom of obsessional rituals that interfered with routine activities was present.  He also had difficulty establishing work and social relationships. 

Dr. C noted that the Veteran re-experienced his traumatic event through recurrent and distressing recollections and dreams of the event, acting or feeling as if the traumatic event was recurring, and intense psychological distress and reactivity at exposure to internal or external cures resembling the event.  Under symptoms of increased arousal, Dr. C found that he had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, an exaggerated startle response, and difficulty concentrating.  Dr. C also noted that he had avoided stimuli associated with the trauma including thoughts, feelings, conversations, people, and activities.  Dr. C. also found evidence of a numbing of general responsiveness, such as an inability to recall an important aspect of the trauma, a feeling of detachment or estrangement from others, a restricted range of affection, and a sense of a foreshortened future.  Dr. C marked that the Veteran's short and long term memory were impaired and that these symptoms lasted more than 1 month.  A GAF score of 50 was assigned.  Dr. C concluded by determining that the Veteran was capable of managing his financial affairs.

At the October 2014 hearing, the Veteran reported strained relationships with his children, two divorces, and that he preferred to be alone.  He reported being hypervigilant and very suspicious of people and angering quickly.  He didn't go to many social gatherings and avoided crowds.  He noted that he retired for reasons other than his PTSD, but that he had previously done longshoreman work where he didn't have to punch a clock or listen to a boss, and that this fit his personality as he didn't have to have much interaction with individuals.  The Veteran reported not sleeping well.  The Veteran reported that since 2010, his symptoms had not changed much. 

In a November 4, 2014 letter, Dr. C opined that despite intensive treatment, the Veteran's PTSD symptoms persisted in negatively impacting his ability to have healthy relationships.  Dr. C noted that at intake in 2010, the Veteran show mild re-experiencing symptoms with dreams of Vietnam, hyper-arousal symptoms through angry moods and outbursts, and some social dysfunction through marital and job problems.  Dr. C added that over the course of treatment, he was assessed as having more severe PTSD symptoms.  Dr. C pointed to the Veteran's irritable mood and angry outbursts as the source of problems in intimate relationships and noted that his relationship with his sons had not improved.

A December 2016 VA contract DBQ reported the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported that he currently lived with his girlfriend of 3 years, and maintained a lot of friends.  He also reported that his brother lived with him, and that he had good relationships with his adult daughter and a strained relationship with his youngest son.  The Veteran reported being seen by a psychologist at the Philadelphia VAMC on a monthly basis, and had last seen them earlier that week.  He denied a history of suicide attempts or past hospitalizations.  The Veteran reported being charged with disorderly conduct two years prior after an altercation with police but the charges had been dropped.  He reported distress about his girlfriend's recent cancer diagnosis and legal issues with his ex-wife over guardianship of his adult son.  

Upon behavioral observation, the Veteran was initially reserved but, then, pleasant and cooperative.  His affect was full-ranging. He denied suicidal ideation, and his thought processes were logical, linear and goal directed.  His attention was not impaired, and there was no evidence of thought disorder or psychotic ideation.  There were no hallucinations, racing thoughts, flights of ideas, or ideas of reference.  The Veteran's judgment and impulse control were intact, and his insight was good. The examiner documented symptoms of feelings of detachment or estrangement from others, irritable behavior and angry outbursts with little or no provocation, hyper-vigilance, exaggerated startle response, problems with concentration, depressed mood, anxiety, chronic sleep impairment, and difficulty in in adapting to stressful circumstances such as work or a work-like setting.  Specifically, the examiner noted the Veteran had difficulty maintaining concentration and focus on work over a period of time, and tended to skip from one task to another without completing the prior task.  The Veteran also had significant difficulty accepting supervision.

Regarding the Veteran's residual mental residual functional capacity, the examiner reported the Veteran had a mildly limited capacity to understand and remember detailed instructions. The Veteran's ability to maintain attention and concentration for extended periods was moderately limited. The Veteran's ability to complete a normal work-day, and work without significant interruptions from psychologically based symptoms, and to perform at a consistent pace, was moderately limited.  The veteran's ability to accept instructions and respond appropriately to criticism from supervisors was also regarded as being moderately limited.  The Veteran's ability to sustain an ordinary routine without special supervision was not significantly limited.  The veteran's ability to perform activities within a schedule and maintain regular attendance was mildly limited.  Last, his ability to get along with coworkers and maintain socially appropriate behavior was also moderately limited.

Prior to March 30, 2011, the Board finds that the Veteran's PTSD resulted in symptoms that more nearly approximated by the 70 percent rating criteria under DC 9411 due to high irritability with periods of violence.  The Veteran had significant irritability that was characterized as difficult to control.  See May 2010 VA examination.  The Veteran's irritability was manifest in his relations with others and contributed to his difficulty maintaining close relationships.  See Dec 2009 Veteran Statement.  The Veteran was involved in altercations with his son, and at one point his actions were described as menacing.  See March 2010 Vet Center record.  It was at this point the Veteran was offered an inpatient stay to work on his coping skills but he declined.  Overall, the Veteran's family relationships were chaotic and his PTSD symptoms were severe to moderate.  See September 2010 Vet Center record; and May 2010 VA examination (characterizing the Veteran's PTSD as severe and assigning a 52 GAF score contemplating moderate symptoms).  

The evidence does not support, however, that the Veteran's symptoms rise to the severity, frequency, or duration such that they cause total social and occupational impairment.  Although the Veteran reported in December 2009 that he had difficulty with bosses and coworkers and had once been fired for insubordination, at the May 2010 VA examination the Veteran reported that his psychiatric symptoms were not the primary reason for his inability to work.  The Veteran had difficulty with interpersonal relationships, he nevertheless maintained some degree of social functioning.  He still went on social outings and events, and maintained a relationship with his fiancée.  See November and December 2010 Vet Center notes.  In sum, the Board finds that prior to March 30, 2011 the Veteran's symptoms more nearly approximated the 70 percent rating for PTSD under DC 9411, but the evidence does not show total occupational or social impairment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a 100 percent rating for PTSD is warranted on and after March 30, 2011; at which point the evidence is in equipoise regarding whether or not the Veteran's PTSD rendered him totally occupationally and socially impaired.  In a March 30, 2011 note, Dr. C, the Veteran's primary psychiatric treatment provider, opined that the Veteran's PTSD significantly impaired his occupational and social functioning, noting that it prevented him from sustaining loving relationships and made him unemployable.  See March 30, 2011 Dr. C letter.  Dr. also stated that any personal relationships were chaotic and unmanageable.  A March 1, 2011 progress note indicated that the Veteran and his fiancé had "semi-broken up," and the Veteran was involved in an altercation with his son during which the police became involved.  See March 2011 progress note.  Although the August 2013 VA examiner opined that the Veteran's PTSD resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, but did not produce total occupational impairment, Dr. C. again in July 2014 opined the Veteran was totally occupationally impaired due to PTSD as he was unable to sustain any normal job related stress.  Dr. C also opined that the Veteran was totally socially impaired.  Again in December 2016, a VA contract examiner again opined the Veteran was overall moderately limited in his occupational functioning due to PTSD, and had significant difficulty accepting supervision.  The 2011 and 2014 opinions of Dr. C and of the 2013 and 2016 VA examiners are all adequate and yield contrary conclusions, thus reasonable doubt must be resolved in the Veteran's favor and thus the Board finds that entitlement to the 100 percent disability rating for PTSD is warranted from March 1, 2011-the date of the progress note indicating the physical altercation with the Veteran's son, which was part of the basis of Dr. C's statement regarding the Veteran's unemployability.  

While the Veteran maintained a degree of social functioning after March 2011, such as attending yoga classes and going to Mason meetings, he was still assessed as having difficulty maintaining healthy relationships.  See December 2012 Dr. C letter.  The Veteran also continued to have altercations with family members and others, at one point was arrested by a SWAT team following an incident with his son.  See July 2014 DBQ.  

In addition, while the PTSD symptomatology experienced by the Veteran is not expressly reflected in the 100 percent rating criteria for PTSD, the Board primarily focuses on the level of occupational and social impairment resulting from such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board finds that evidence is in relative equipoise on the issue of whether the Veteran's PTSD symptomatology more nearly approximates the 100 percent rating criteria due to total occupational impairment from March 1, 2011 and thus reasonable doubt must be resolved in his favor.  38 C.F.R. § 4.130, DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial 70 percent rating for service-connected PTSD is granted.

Entitlement to a 100 percent rating for service-connected PTSD on and after March 1, 2011 is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


